In a criminal action, the defendant appeals to this court from a judgment of the Criminal Court of the City of New York, Queens County (erroneously described in the notice of appeal as the “ Queens County Court of Special Sessions, Part #2”), rendered October 16, 1962, convicting him' and imposing sentence. The appeal was erroneously taken to this court. The Appellate Term of the Supreme Court in the Second Judicial Department is presently vested with the jurisdiction of appeals from the Criminal Court of the City of New York, Queens County. The appeal is, therefore, transferred to said Appellate Term of the Supreme Court (see N. Y. Const., art. VI, § 5, subd. b; § 8, subd. d; Order No. 47 of this court, dated July 12, 1962). Ughetta, Acting P. J., Kleinfeld, Christ, Brennan and Hill, JJ., concur.